UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

SHARIFF ATUN EL,                              :
also known as DOUGLAS NELSON,                 :
                                              :
               Petitioner,                    :
                                              :
       v.                                     :       Civil Action No. 09-2340 (EGS)
                                              :
ERIC HOLDER,                                  :
                                              :
               Respondent.                    :


                                  MEMORANDUM OPINION

       This matter comes before the Court on petitioner’s pro se petition for a writ of habeas

corpus. It appears that petitioner challenges his current custody at the D.C. Jail arising from two

criminal actions pending in the Superior Court of the District of Columbia. See Pet. at 1, 3 (page

numbers designated by the Court). Such a challenge must be brought by motion in the Superior

Court under D.C. Code § 23-110. In relevant part D.C. Code § 23-110 provides:

               [An] application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to this
               section shall not be entertained by . . . any Federal . . . court if it
               appears . . . that the Superior Court has denied him relief, unless it
               also appears that the remedy by motion is inadequate or ineffective to
               test the legality of his detention.

D.C. Code § 23-110(g). “Section 23-110 has been found to be adequate and effective because it

is coextensive with habeas corpus.” Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992); see

Swain v. Pressley, 430 U.S. 372, 375 (1977) (noting that the procedure for collateral review of

Superior Court convictions under § 23-110 “is comparable to that authorized by 28 U.S.C. §

2255 for the United States district courts”). It is settled that “a District of Columbia prisoner has


                                                  1
no recourse to a federal judicial forum unless the local remedy is ‘inadequate or ineffective to test

the legality of his detention’” Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (internal

footnote omitted); Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993

(1986).

          Petitioner does not demonstrate that the remedy available to him in the Superior Court is

an inadequate or ineffective means to challenge his current custody. Accordingly, the Court will

dismiss the petition without prejudice. An Order consistent with this Memorandum Opinion is

issued separately.



                        SIGNED:        Emmet G. Sullivan
                                       United States District Judge

                        DATE:          January 8, 2010